--------------------------------------------------------------------------------

Exhibit 10.28

April 23, 2007


 
Mr. Jeffrey M. Levy


Dear Mr. Levy:


NBT Bancorp Inc. (which, together with its wholly-owned subsidiary, NBT Bank,
National Association, is referred to as the "Company") considers the stability
of its key management group to be essential to the best interests of the Company
and its share­holders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control may arise and
that the attendant uncertainty may result in the departure or distraction of key
management personnel to the detriment of the Company and its shareholders.


Accordingly, the Board of Directors of the Company (the "Board") has determined
that appropriate steps should be taken to encourage members of the Company's key
management group to continue as employees notwithstanding the possibility of a
change in control of the Company.


The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.


In order to induce you to remain in the employ of the Company, this Agreement,
which has been approved by the Board, sets forth the severance compensation
which the Company agrees will be provided to you in the event your employment
with the Company is terminated subsequent to a “change in control” of the
Company under the circumstances described below.

 
 

--------------------------------------------------------------------------------

 



1.             Agreement to Provide Services; Right to Terminate.


(a)           Termination Prior to Certain Offers.  Except as otherwise provided
in paragraph (b) below, or in any written employment agreement between you and
the Company, the Company or you may terminate your employment at any time.  If,
and only if, such termination occurs after a "change in control of the Company"
(as defined in section 6), the provisions of this Agreement regarding the
payment of severance compensation and benefits shall apply.


(b)           Termination Subsequent to Certain Offers.  In the event a tender
offer or exchange offer is made by a "person" (as defined in section 6) for more
than 30 percent of the combined voting power of the Company's outstanding
securities ordinarily having the right to vote at elections of directors
("Voting Securities"), including shares of common stock, no par value, of the
Company (the "Company Shares"), you agree that you will not leave the employ of
the Company (other than as a result of Disabil­ity as such term is defined in
section 6) and will render services to the Company in the capacity in which you
then serve until such tender offer or exchange offer has been abandoned or
terminated or a change in control of the Company has occurred as a result of
such tender offer or exchange offer.  If, during the period you are obligated to
continue in the employ of the Company pursuant to this section 1(b), the Company
reduces your compensation, terminates your employment without Cause, or you
provide written notice of your decision to terminate your employment for Good
Reason, your obligations under this section 1(b) shall thereupon terminate and
you will be entitled to payments provided under Section 3(b).


2.            Term of Agreement.  This Agreement shall commence on the date
hereof and shall continue in effect until December 31, 2009; provided, however,
that commencing December 31, 2007 and each December 31st thereafter, the
remaining term of this Agreement shall auto­mati­cally be extended for one
additional year (to a total of three years) unless at least 90 days prior to
such anniversary, ­the Company or you shall have given notice that this
Agree­ment shall not be ex­tended; and provided, however, that if a change in
control of the Company shall occur while this Agree­ment is in effect, this
Agree­ment shall auto­mati­cally be extended for 24 months from the date the
change in control of the Company occurs.  This Agreement shall terminate if you
or the Compa­ny termi­nates your employ­ment prior to a change in control of the
Company but without preju­dice to any remedy the Company may have for breach of
your obligations, if any, under section 1(b).

 
 

--------------------------------------------------------------------------------

 
 
3.             Severance Payment and Benefits If Termination Occurs Following
Change in Control for Disability, Without Cause, With Good Reason Within 24
Months of the Change or Without Good Reason within 12 Months of the Change.  If,
(I) within 24 months from the date of occurrence of any event constituting a
change in control of the Company (it being recognized that more than one such
event may occur in which case the 24-month period shall run from the date of
occurrence of each such event), your employment with the Company is terminated
(i) by the Company for Disability, (ii) by the Company without Cause, or (iii)
by you with Good Reason (as defined in section 6), or (II) within 12 months from
the date of occurrence of any event constituting a change in control of the
Company (it being recognized that more than one such event may occur in which
case the 12-month period shall run from the date of occurrence of each such
event) you terminate your employment either with or without Good Reason, you
shall be entitled to a sever­ance payment and other benefits as follows:


(a)           Disability.  If your employment with the Company is terminated for
Disability, your benefits shall thereafter be determined in accordance with the
Company's long-term disability income insurance plan.  If the Company's
long-term disability income insurance plan is modified or terminated following a
change in control, the Company shall substitute such a plan with benefits
applicable to you substantially similar to those provided by such plan prior to
its modification or termination.  During any period that you fail to perform
your duties hereunder as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate then in
effect until your employment is termi­nated by the Company for Disability.


(b)           Termination Without Cause or With Good Reason or Within 24 Months
of Change in Control or Without Good Reason within 12 Months of the Change.  If
your employment with the Company is terminated without Cause by the Company or
with Good Reason by you within 24 months of a change in control, or by you
within 12 months of a change in control of the Company without Good Reason, then
the Company shall pay to you, upon demand, the following amounts (net of
applicable payroll taxes):


(i)           Your full base salary through the Date of Termination at the rate
in effect on the date the change in control of the Company occurs plus
year-to-date ac­crued vacation.


(ii)           As severance pay, an amount equal to the product of 1.00
multiplied by the greater of (A) the sum of your annualized salary for the
calendar year in which the change in control of the Company occurs, the maximum
target bonus that could have been paid to you for such year if all applicable
targets and objectives had been achieved, or if no formal bonus program is in
effect, the largest bonus amount paid to you during any one of the three
preceding calendar years, your income from the exercise of nonqualified options
during such year, your compensation income from any disqualifying disposition
during such year of stock acquired pursuant to the exercise of incentive stock
options and other annualized amounts that constitute taxable income to you from
the Company for such year, without reduction for salary reduction amounts
excludible from income under Section 402(e)(3) or 125 of the Internal Revenue
Code of 1986, as amended (the "Code"), or (B) your average "Compensation" (as
defined below) for the three calendar years preceding the calendar year in which
the change in control of the Company occurs.  As used in this subsection
3(b)(ii) your "Compensation" shall mean your base salary, bonus, income from the
exercise of nonqualified options, compensation income from any disqualifying
disposition of stock acquired pursuant to the exercise of incentive stock
options and any other amounts that constitute taxable income to you from the
Company, without reduction for salary reduction amounts excludible from income
under Section 402(e)(3) or 125 of the Code.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Related Benefits.  Unless you die or your employment is terminated
by the Company for Cause or Disability, or by you other than for Good Reason and
not within 12 months after a change in control of the Company, the Company shall
maintain in full force and effect, for your continued benefit and, if
applicable, for the continued benefit of your spouse and family, for three years
after the Date of Termina­tion, or such longer period as may be provided by the
terms of the appropriate plan, certain noncash employee benefit plans, programs,
or arrangements (including, without limitation, pension and retirement plans and
arrangements, life insurance and accident plans and arrange­ments, medical
insurance plans and disability plans, but excluding stock option plans and
vacation plans) in which you were entitled to participate immediately prior to
the Date of Termination, as in effect at the Date of Termination, or, if more
favorable to you and, if applicable, your spouse and family, as in effect
generally at any time thereafter with respect to executive employees of the
Company or any successor; provided that your continued participation is possible
after Termination under the general terms and provisions of such plans,
programs, and arrangements; provided, however, that if you become eligible to
participate in a benefit plan, program, or arrangement of another employer which
confers substantially similar benefits upon you, you shall cease to receive
benefits under this subsection in respect of such plan, program, or
arrange­ment.  In the event that your participation in any such plan, program,
or arrangement is not possible after Termination under the general terms and
provisions of such plans, programs, and arrangements, the Company shall arrange
to provide you with benefits substantially similar to those which you are
entitled to receive under such plans, programs and arrangements or
alternatively, pay an amount equal to the reasonable value of such substantially
similar benefits.  If, after termination of employment following a change in
control of the Company, you elect or, if applicable, your spouse or family
elects, COBRA continuation coverage, the Company will pay the applicable COBRA
premium for the maximum period during which such coverage is available.  If
termination follows a change in control of the Company specified in Section
6(b)(iii), then you and, if applicable, your spouse and family may elect in lieu
of COBRA continuation coverage to have the acquiring entity obtain an individual
or group health insurance coverage and the acquiring entity will pay premiums
thereunder for the maximum period during which you and, if applicable, your
spouse and family could have elected to receive COBRA continuation coverage.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Establishment of Trust.  Within five days following conclusion of
a change in control of the Company, the Company shall establish a trust that
conforms in all regards with the model trust published in Revenue Procedure
92-64 and deposit an amount sufficient to satisfy all liabilities of the Company
under Section 3(b) of this Agreement.


(e)           Automatic Extension.  Notwithstanding the prior provisions of this
Section, if an individual is elected to the Board of Directors who has not been
nominated by the Board of Directors as constituted prior to his election, then
the term of this Agreement will automatically be extended until two years from
the date on which such individual was elected if such extended termination date
is later than the normal termination date of this Agreement, otherwise, the
termination date of this Agreement will be as provided above.  This extension
will take effect only upon the first instance of an individual being elected to
the Board of Directors without having been nominated by the original Board.


(f)           Alternative to Lump Sum Payout.  The amount described in this
subsection will be paid to you in a single lump-sum unless, at least 30 days
before the conclusion of a change in control of the Company, you elect in
writing to receive the severance pay in 3 equal annual payments with the first
payment to be made within 30 days of demand and the subsequent payments to be
made by January 31st of each year subsequent to the year in which the first
payment is made, provided that under no circumstances will two payments be made
during a single tax year of the recipient.


(g)           Section 409A Compliance.  Section 409A was added to the Internal
Revenue Code by the American Jobs Creation Act of 2004 (the “Act”).  The Act
made significant changes in the tax law as it applies to executive
compensation.  One change involves delaying distributions to “key employees” (as
defined below) by a minimum of six months.  Therefore, severance payments
payable hereunder must be made in compliance with the Act or a substantial
excise tax (payable by you) would be imposed. For purposes of the Act, a “key
employee” is generally one who is an officer of the Company with annual
compensation greater than $130,000 as provided in Section 416(i) of the Internal
Revenue Code and the regulations promulgated thereunder. If you become entitled
to the severance payments provided hereunder and if you are in fact a key
employee at time payment is owed to you, the Act provides that these payments
will be subject to a 20% excise tax.  Under the Act, one of the ways to avoid
application of the excise tax to severance due a “key employee” is to defer
payment for six (6) months after separation from employment.

 
 

--------------------------------------------------------------------------------

 
 
Accordingly, if you become entitled to payments hereunder and if at this time
you are in fact a “key employee” with the Company, the Company will defer
commencement of your severance payments until six (6) months after your Date of
Termination.


4.              Payment If Termination Occurs Following Change in Control,
Because of Death, For Cause, or Without Good Reason and not within 12 Months of
the Change in Control.  If your employment shall be terminated following any
event constitut­ing a change in control of the Company because of your death, or
by the Company for Cause, or by you other than for Good Reason and not within 12
months after a change in control of the Company, the Company shall pay you your
full base salary through the Date of Termination at the rate in effect on the
date the change in control of the Company occurs plus year-to-date accrued
vacation.  The Company shall have no further obligations to you under this
Agreement.


5.             No Mitigation.  You shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor, except as express­ly set forth herein, shall the amount of any
payment provided for in this Agreement be reduced by any compensation earned by
you as the result of employment by another employer after the Date of
Termination, or otherwise.


6.             Definitions of Certain Terms.  For the purpose of this Agreement,
the terms defined in this section 6 shall have the meanings assigned to them
herein.


(a)           Cause.  Termination of your employment by the Company for "Cause"
shall mean termination because, and only because, you committed an act of fraud,
embezzle­ment, or theft constituting a felony or an act intention­ally against
the interests of the Company which causes the Company material
injury.  Notwithstanding the foregoing, you shall not be deemed to have been
terminat­ed for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
constituting Cause as defined above and specify­ing the particulars thereof in
detail.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Change in Control of the Company.  A "change in control of the
Company" shall mean:


(i)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as any Person hereafter becomes
the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30 percent or more of the combined voting power of
the Company's Voting Securi­ties; or


(ii)           During any period of two consecutive years, individuals who at
the beginning of such period constitute the Board cease for any reason to
con­stitute at least a majority thereof unless the election, or the nomination
for election by the Company's shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or
 
(iii)           There shall be consummated (x) any consoli­dation or merger of
the Company in which the Compa­ny is not the continuing or surviving corporation
or pursuant to which Voting Securities would be converted into cash, securities,
or other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same propor­tionate
ownership of common stock of the surviving corporation immedi­ately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transac­tions) of all, or sub­stantially all of the
assets of the Company, pro­vided that any such consolidation, merger, sale,
lease, exchange or other transfer consummated at the insistence of an
appropriate banking regulatory agency shall not constitute a change in control
of the Company; or


(iv)           Approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company.


(c)           Date of Termination.  "Date of Termination" shall mean (i) if your
employment is terminated by the Company for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30-day period), and
(ii) if your employment is terminated for any other reason, the date on which a
Notice of Termination is given; provided that if within 30 days after any Notice
of Termination is given the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judg­ment, order, or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfect­ed).  The term of this
Agreement shall be extended until the Date of Termination.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Disability.  Termination of your employment by the Company for
"Disability" shall mean termination because of your absence from your duties
with the Company on a full-time basis for 180 consecutive days as a result of
your incapacity due to physical or mental illness and your failure to return to
the performance of your duties on a full-time basis during the 30-day period
after Notice of Termination is given.


(e)           Good Reason.  Termination by you of your employment for "Good
Reason" shall mean termination based on any of the following:


(i)           A change in your status or position(s) with the Company, which in
your reasonable judgment, does not represent a promotion from your status or
position(s) as in effect immediately prior to the change in control of the
Company, or a change in your duties or responsibili­ties which, in your
reasonable judgment, is inconsis­tent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s), except in connection with the termination of your employment for
Cause or Disability or as a result of your death or by you other than for Good
Reason.


(ii)           A reduction by the Company in your base salary as in effect
immediately prior to the change in control of the Company.


(iii)           The failure by the Company to continue in effect any Plan (as
hereinafter defined) in which you are participat­ing at the time of the change
in control of the Company (or Plans providing you with at least substantial­ly
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the change in
control of the Company, or the taking of any action, or the failure to act, by
the Company which would adversely affect your continued participation in any of
such Plans on at least as favorable a basis to you as is the case on the date of
the change in control of the Company or which would materially reduce your
benefits in the future under any of such Plans or deprive you of any material
benefit enjoyed by you at the time of the change in control of the Company.

 
 

--------------------------------------------------------------------------------

 
 
(iv)           The failure by the Company to provide and credit you with the
number of paid vacation days to which you are then entitled in accordance with
the Company's normal vacation policy as in effect immediately prior to the
change in control of the Company.


(v)           The Company's requiring you to be based anywhere other than where
your office is located immediately prior to the change in control of the Company
except for required travel on the Company's business to an extent substantially
consistent with the business travel obligations which you undertook on behalf of
the Company prior to the change in control of the Company.


(vi)           The failure by the Company to obtain from any successor the
assent to this Agreement contemplated by section 8 hereof.


(vii)           Any purported termination by the Company of your employment
which is not effected pursuant to a Notice of Termina­tion satisfying the
requirements of this Agree­ment; and for purposes of this Agreement, no such
purported termination shall be effective.


(viii)          Any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, prior to the change in control of the Company, you were permitted
by the Board to attend to or engage in.


For purposes of this subsection, "Plan" shall mean any compensation plan such as
an incentive or stock option plan or any employee benefit plan such as a thrift,
pension, profit sharing, medical, disability, accident, life insurance plan, or
a relocation plan or policy or any other plan, program, or policy of the Company
intended to benefit employees.
 
(f)           Notice of Termination.  A "Notice of Termination" of your
employment given by the Company shall mean a written notice given to you of the
termination of your employment which shall indicate the specific termination
provision in this Agreement relied upon, and shall set forth in reasonable
detail the facts and circumstanc­es claimed to provide a basis for termination
of your employment under the provision so indicat­ed.


(g)           Person.  The term "Person" shall mean and include any individual,
corporation, partnership, group, association, or other "person," as such term is
used in section 14(d) of the Exchange Act, other than the Company or any
employee benefit plan(s) sponsored by the Company.

 
 

--------------------------------------------------------------------------------

 
 
7.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Chief Executive Officer of the Company with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.


8.           Successors; Binding Agreement.


(a)           This Agreement shall inure to the benefit of, and be binding upon,
any corporate or other successor or assignee of the Company which shall acquire,
directly or indirectly, by merger, consolida­tion or purchase, or otherwise, all
or substantially all of the business or assets of the Company.  The Company
shall require any such successor, by an agreement in form and substance
satisfactory to you, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place.


(b)           This Agreement shall inure to the benefit of and be enforce­able
by your personal or legal representatives, execu­tors, adminis­trators,
successors, heirs, distributees, devisees and legatees.  If you should die while
any amount would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee, or other designee or,
if there is no such designee, to your estate.


9.           Maximization of After-Tax Amounts.  Notwithstanding any other
provision of this Agreement, and notwithstanding any other agreement or formal
or informal compensation plan or arrangement, if you are a “disqualified
individual,” as defined in Section 280G(c) of the Internal Revenue Code of 1986,
as amended (the “Code”), your right to receive any payment or benefit under this
Agreement shall be limited to the extent that:  (i) such payment or benefit,
taking into account any other “payment in the nature of compensation” (within
the meaning of Section 280G of the Code) to you or for your benefit
(“Compensation”), would cause any payment or benefit under this Agreement to be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code as then in effect (a “Parachute Payment”) and (ii) as a result of receiving
a Parachute Payment, the aggregate after-tax amount you would receive (under
this Agreement and otherwise) would be less than the maximum after-tax amount
that you could receive without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such
payment or benefit under this Agreement, in conjunction with your other
Compensation, would cause you to be considered to have received a Parachute
Payment that would have the effect of decreasing the after-tax amount received
by you as described in clause (ii) of the preceding sentence, then you shall
have the right, in your sole discretion, to designate any payments or benefits
under this Agreement, and any other Compensation, that shall be reduced or
eliminated so as to avoid having the payment or benefit to you under this
Agreement be deemed to be a Parachute Payment.

 
 

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in a writing signed by you and the Chief Executive Officer or President of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same, or at any prior or
subsequent, time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by laws of the State of New York without giving effect to the
principles of conflict of laws thereof.


11.           Legal Fees and Expenses.  The Company shall pay or reimburse any
reasonable legal fees and expenses you may incur in connection with any legal
action to enforce your rights under, or to defend the validity of, this
Agreement.  The Company will pay or reimburse such legal fees and expenses on a
regular, periodic basis upon presentation by you of a statement or statements
prepared by your counsel in accordance with its usual practices.


12.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


13.           Payments During Controversy.  Notwithstanding the pendency of any
dispute or controversy, the Company will continue to pay you your full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary and installments of incentive
compensation) and continue you as a participant in all compensation, benefit,
and insurance plans in which you were participating when the notice giving rise
to the dispute was given, until the dispute is finally resolved in accordance
with section 7(c).  Amounts paid under this section are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.  You shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
14.           Illegality.  Anything in this Agreement to the contrary
notwithstanding, this Agreement is not intended and shall not be construed to
require any payment to you which would violate any federal or state statute or
regulation, including without limitation the "golden parachute payment
regulations" of the Federal Deposit Insurance Corporation codified to Part 359
of title 12, Code of Federal Regulations.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter, which
will then constitute our agreement on this subject.



 
Very truly yours,
       
NBT BANCORP INC.
             
By:
/S/ Martin A. Dietrich
           
 
AGREED TO:
               
/S/ Jeffrey M. Levy
 
Jeffrey M. Levy





--------------------------------------------------------------------------------